            Case 1:19-cv-01578-TNM Document 20 Filed 08/27/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  AMERICAN OVERSIGHT,

                       Plaintiff,

       v.
                                                    Civ. Action No. 19-cv-01578 (TNM)
  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,

                       Defendant.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s November 1, 2019 Minute Order, the parties hereby submit the

following Joint Status Report.

       1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff American Oversight (“Plaintiff” or “American Oversight”) upon the

U.S. Department of Health and Human Services (“Defendant” or “HHS”) seeking calendars or

calendar entries for Shannon Royce, including all notes, invitees, and attachments, from

May 14, 2017, to the date of the search.

       2.       On November 27, 2019, Defendant made its first production to Plaintiff.

Defendant processed 1,249 pages of potentially responsive records, released 876 pages in their

entirety, released 300 pages in part, with portions redacted, pursuant to Exemptions 5 and 6 of

the FOIA, 5 U.S.C. §§ 552(b)(5), (b)(6), withheld 42 pages in their entirety pursuant to

Exemption 5 of the FOIA, and sent 31 pages for further consultation and review.

       3.       On January 31, 2020, Defendant made its second production to Plaintiff.

Defendant processed 1509 pages of potentially responsive records, released 924 pages in their
            Case 1:19-cv-01578-TNM Document 20 Filed 08/27/20 Page 2 of 4




entirety and 544 pages with redactions, pursuant to Exemptions (b)(6) of the FOIA. Defendant

determined that 25 pages were not relevant to the Plaintiff’s request and sent 16 pages for review

by another agency.

       4.        In January 2020, the parties agreed to a revised format for production. The parties

agreed for Defendant’s March 31, 2020 production, Defendant would provide the calendar

entries for the entire time period in the revised format. The revised format consists of a

spreadsheet of calendar entries that includes information, such as whether there are attachments,

attendees, etc., along with a weekly calendar view, which Defendant believed would provide

Plaintiff with the most complete information on each individual calendar entry. The parties

further agreed that Plaintiff would be able to request further processing of specific records,

including attachments, on a case-by-case basis upon review of the spreadsheet and weekly

calendar view.

       5.        Pursuant to this agreement, on March 31, 2020, Defendant produced in PDF

format one calendar page in full, and 115 calendar pages in part, with portions redacted.

Defendant also released two spreadsheets (comprising over 200,000 rows), in part, with portions

redacted. The redactions to these records were made pursuant to Exemptions (b)(5) and (b)(6) of

the FOIA.

       6.        On May 9, 2020, Plaintiff provided Defendant with its first set of calendar entries

on which it has requested either full processing or processing of the attachments. This list reflects

calendar entries from 2017 it had identified as of interest.

       7.        On June 29, 2020, Plainitff provided Defendant with its second set of calendar

entries on which it has requested either full processing or processing of the attachments. This list

reflects calendar entries from 2018 and 2019 it has identified as of interest.



                                                  2
              Case 1:19-cv-01578-TNM Document 20 Filed 08/27/20 Page 3 of 4




         8.       Defendant completed processing of the first set of calendar entries and released

any nonexempt material to Plaintiff on July 31, 2020.

         9.       Defendant anticipates releasing the nonexempt portions of the material requested

by Plaintiff from the 2018 calendar entries by August 31, 2020 and releasing the nonexempt

portions of the material requested by Plaintiff from the 2019 calendar entries by September 30,

2020.

         10.      As agreed by the parties and ordered by the Court, the parties will file a further

joint status report by Tuesday, October 27, 2020, regarding the further processing of any specific

calendar entries identified by Plaintiff or any outstanding issues.


Dated:         August 27, 2020                   Respectfully submitted,

                                                 /s/ Christine H. Monahan
                                                 CHRISTINE H. MONAHAN
                                                 D.C. Bar No. 1035590
                                                 AMERICAN OVERSIGHT
                                                 1030 15th Street NW, B255
                                                 Washington, DC 20005
                                                 (202) 869-5244
                                                 Email: christine.monahan@americanoversight.org

                                                 Counsel for Plaintiff




                                                    3
Case 1:19-cv-01578-TNM Document 20 Filed 08/27/20 Page 4 of 4




                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL F. VAN HORN, D.C. Bar No. 924092
                           Chief, Civil Division

                           /s/_Darrell C. Valdez
                           DARRELL C. VALDEZ, DC Bar # 420232
                           Assistant United States Attorney
                           555 4th Street, N.W., Civil Division
                           Washington, DC 20530
                           (202) 252-2507
                           Darrell.Valdez@usdoj.gov

                           Counsel for Defendant




                              4
